Citation Nr: 1315621	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  09-00 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a chronic bilateral ankle disability.

2.  Entitlement to service connection for a chronic bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to April 1971.  He thereafter served a second period of active duty in the United States Army from October 1974 to January 1995.  His service includes two separate tours of combat in the Republic of Vietnam and his military decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, determined that the Veteran did not submit evidence which was new and material to reopen his previously denied claim of entitlement to service connection for a bilateral ankle disability.  The Veteran filed a timely Notice of Disagreement with this decision in February 2007.  A Statement of the Case dated November 2008 subsequently reopened the bilateral ankle disability claim for a de novo review, and denied the claim on the merits.  The Veteran now appeals this denial.

In July 2012, the Veteran and his representative appeared at the RO to present oral testimony and submit evidence in support of his claim before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.    


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of entitlement to service connection for a chronic bilateral ankle disability in an unappealed and final rating decision dated in February 1996.

2.  Evidence received since the February 1996 rating decision that denied the Veteran's claim of service connection for a chronic bilateral ankle disability is not duplicative of evidence previously submitted and the evidence relates to an unestablished fact necessary to substantiate the underlying claim.

3.  The Veteran's chronic orthopedic disability of his ankles, diagnosed as bilateral ankle strain, is due to straining injuries of the ankle joints that are consistent with the physical hardships of combat service.

4.  Onset of symptoms associated with bilateral ankle strain during service and chronicity of these symptoms thereafter have been established by the competent and credible historical statements presented by the Veteran.

5.  The Veteran's bilateral ankle strain had its onset during active military service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a chronic bilateral ankle disability are met due to the submission of new and material evidence; the claim is reopened for a de novo review.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  Bilateral ankle strain was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2012).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As will be further discussed below, the Veteran's claim of entitlement to service connection for a chronic bilateral ankle disability is being granted in full.  Therefore, the Board finds that any error related to VA's duties to notify and assist under the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) with regard to this claim (including the preliminary issue of newness and materiality of the evidence to reopen the claim for a de novo review) is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thusly, there is no need to engage in any analysis with respect to whether the requirements of the VCAA and VA's duties to notify and assist have been satisfied concerning the appeal of the service connection issue and the intertwined new and material evidence issue adjudicated herein.

Notwithstanding the RO's action during the course of this appeal, in which a November 2008 rating decision/Statement of the Case effectively reopened the Veteran's previously denied claim of service connection for a bilateral ankle disability for a de novo review, the RO's determination as to whether or not new and material evidence has been submitted for purposes of reopening the claim is a matter that is within the scope of the Board's appellate review and, as such, must be addressed by the Board prior to conducting any further adjudication on the merits of the underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (1996).    

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  See 38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2012).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The credibility of the evidence is presumed for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran seeks to reopen his previously denied and final claim of entitlement to service connection for a bilateral ankle disability.  His original claim for VA compensation for this disability was denied in a February 1996 RO rating decision.  The February 1996 rating decision considered the Veteran's service records, which reflect that he was treated on multiple occasions from 1983 to 1987 for complaints of ankle pain associated with acute physical injuries.  The report of his service separation medical examination in October 1994, however, showed normal clinical findings with regard to his lower extremities.  Service connection for a chronic bilateral ankle disability was thusly denied by the RO on the basis of failure to submit a well-grounded claim, which at the time was a legal standard and burden that all claimants for VA compensation had to meet.  The Veteran was notified of this denial and his appellate rights in correspondence dated in March 1996, but he did not file a timely appeal and the denial became final.   

In April 2006, the Veteran submitted an application to reopen his claim for service connection for a chronic bilateral ankle disability.  In the time since the prior final denial of February 1996, the well-grounded standard was abolished upon enactment of the VCAA in November 2000.  In conjunction with his application to reopen, the Veteran submitted VA clinical records showing ongoing treatment for complaints of right ankle pain and swelling associated with a diagnosis of chronic bilateral ankle strain.  These include clinical documentation of surgery on his right ankle in August 2006 for treatment of osteochrondritis dessicans.  The Veteran has offered oral and written statements, and a July 2012 written statement from his spouse of 39 years (at the time of the writing), who reported, in essence, that she personally observed the Veteran display outward signs of chronic bilateral ankle pain while he was on active duty.  

In view of the clinical evidence establishing a current bilateral orthopedic disability affecting the Veteran's ankles and the competent statements of the Veteran and his spouse indicating onset of bilateral ankle symptoms in service with continuity thereafter, the Board finds that this evidence is both new and material to the claim of entitlement to service connection for a chronic bilateral ankle disability and the claim is reopened for a de novo review.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2012).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board notes that the Veteran was awarded the Combat Infantryman Badge for his participation in armed combat against enemy forces during service in the Republic of Vietnam.  38 U.S.C.A, § 1154(b) provides that where a veteran has "engaged in combat with the enemy in active service. . . the Secretary [of VA] shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence of aggravation."  See also 38 C.F.R. § 3.304(d) (2012) (implementing regulation for section 1154(b), stating that "[s]atisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances. . . of such service even though there is no official record of such incurrence or aggravation." 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2012).

The Veteran's claims file includes his service medical records showing treatment on several occasions for bilateral ankle pain from 1983 - 1987 and current medical records from 2004 - 2006 demonstrating that he has a current medical diagnosis of chronic bilateral ankle strain.  The Veteran and his spouse, who was married to him during active service, have presented statements indicating onset of chronic bilateral ankle symptoms, including pain and swelling, during service, which the Veteran associated with the physical rigors and hardships of combat service.  In this regard, at his July 2012 hearing before the Board, the Veteran stated that he did not seek medical treatment for his bilateral ankle pain during combat service as he was a sergeant and squad leader at the time and he wanted to set himself as an example to the men he was leading into battle of the importance of being able to endure personal physical discomfort in support of the mission.  The Veteran is competent to report his perceived ankle symptoms in service and his spouse is competent to report her observations regarding the Veteran's outward displays of ankle symptoms concurrent with his period of active duty.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board further finds their statements to be credible for purposes of establishing onset of bilateral ankle symptoms in service and chronicity of these symptoms to the present day.  In the report of an August 2006 VA medical examination, the examining clinician acknowledged the Veteran's reported history of multiple ankle sprains from twisting and spraining injuries in service and his present bilateral ankle strain as a disabling condition due to such injuries.  

In view of the foregoing discussion, the Board finds that the Veteran's reported bilateral ankle sprains during combat are injuries consistent with the physical hardships he endured during combat service.  The Board further finds that the Veteran's service medical records contain objective documentation of treatment for recurring bilateral ankle sprains, and that his statements and those of his spouse are both competent and credible for demonstrating onset of chronic bilateral ankle symptoms in service with continuity thereafter to the present day, and which are sufficient to establish a nexus with his current medical diagnosis of bilateral ankle strain.  Therefore, resolving all doubt in the Veteran's favor, the Board will allow his appeal and grant service connection for bilateral ankle strain.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a chronic bilateral ankle disability is reopened for a de novo review.

Service connection for chronic bilateral ankle strain is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


